DETAILED ACTION
 
Acknowledgements

This action is in response to Applicant’s filing on Sept. 17, 2021, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 AM–4:00 PM CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Sept. 17, 2021, has been entered.
Claim Status

The status of claims is as follows: 
Claims 1, 4–7, and 9–11 remain pending, entered, and examined with Claim 1 in independent form.
Claim 1 is amended.
Claims 2, 3, 8, and 12–18 were previously cancelled. 
No Claims are added.

Response to Amendment

Applicant's Amendment has been reviewed against Applicant’s Specification filed Sept. 29, 2017, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.
Applicant's Amendment to address objections to the Applicant’s Specification has been reviewed and has overcome each and every objection to Applicant’s Specification previously set forth in the Final Office Action mailed Jun. 17, 2021, [“Final Office Action"]. The objection to Applicant’s Specification is withdrawn. Applicant's Amendment to the Specification is acknowledged and entered.

Response to Arguments

Applicant’s arguments with respect to Claims 1, 4–7, and 9–11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ledford et al. (U.S. Pat. Pub. No. 2017/0004501) [“Ledford”] in view of teaching reference NPL: NACHA, “Opt-In Rules For Incorporating Xml Messaging In Ach Addenda Records”, June 12, 2015 [“NACHA”].

1. (Currently Amended) A system for routing at least one ACH payment initiated by a payor within a first vendor-defined ACH payment scheme to a payee within a second vendor-defined ACH payment scheme, separate from the first vendor-defined ACH payment scheme, the system comprising: 
(See at least ¶ [0017], where “methods, and systems, apparatuses, computer-readable media, and computer programs that operate in accordance with the methods, for performing real-time payment transactions.” The real-time payment transactions are initiated by a payor to a payee. ¶ [0220]; Figs. 21–26. The real-time payment transaction system “supports multiple financial and non-financial message types … [and] compatible with a network such as the ACH network 130.” ¶ [0159]. “Messages employed herein also can comply with existing global standard formats (e.g., ISO 20022, ISO 8583, etc.), and have international compatibility (e.g., multi-currency).” Id. ISO message global standard message formats compatible with the ACH network are “vendor-defined ACH payment schemes” (plural). Fig. 2 describes “accept[ing] channel specific payment message [format]” (Step 202); determining if the payment message can be processed as RTP (real time payment) (Step 205); and “determining the message type and validate the format syntax and structure” (Step 210).).
Alternatively, a first and second vendor-defined ACH payment scheme may be interpreted under BRI as a vendor-to-vendor (business-to-business) payment as identified in Figs. 21 & 26. The debit and credit accounts are “vendor-defined” ACH payments because the system must “move” funds from the payor to the payee, which are defined by the respective vendors (businesses).)

the first vendor-defined ACH payment scheme including one  [computing device] acting as routing agents to facilitate ACH payments by 
(See at least Fig. 1 and associated text ¶ [0087], where “station 110 may be a computing device ( e.g., a PC or smartphone) that connects, via the Internet, to one or more web pages maintained or hosted by or on behalf of FI 111.” ¶¶ [0095]–[0098] (“Example Computer Systems”). “Similarly, creditor station 121 is connected to creditor FI 120.” ¶ [0085]. “Debtor FI 111 and creditor FI 120 are connected to each other by an Automated Clearinghouse (ACH) network 130 … ACH network 130 can route (e.g., receive and transmit) electronic transactions and various types of messages between FIs via message interfaces 112 and 114.” ¶ [0086]. Fig. 10 and associated text ¶ [0156] describes the real time payment system “evaluat[ing] the message to determine whether it has a valid message type, whether it includes valid routing information, whether the type of the transaction is supported by the originator FI and/or recipient FI of the message ( as identified in the message), whether any of those FIs is suspended from participating in the system 100, whether the various fields in the message include valid information, whether the message complies with business rules, and/or whether the message is a duplicate of one already received.” Whether or not an FI is “suspended” or may participant in the real time payment system is “enlisted [participating] parties.” The use of “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 
Alternatively, teaching reference NACHA discloses that each DFI that uses ISO 20022 message schema must be registered. NACHA, §§ 1.2, 2. The invention of Ledford discloses that ISO 20022 message schema may be used. ¶ [0159]. NACHA is additional evidence of what is known to a person of ordinary skill in the art at the time of filing. Thus, a POSITA would underrated that using the ISO 20022 messages schema would require registration, which is “enlisted parties.”)

based on tokenized account details, the ACH payments including tokenized account numbers in lieu of bank details of the enlisted parties;
(See at least ¶ [0103], where “A BRNPC is an alias for a biller FI's routing number which indicates to the ACH network that a BANPC transaction is present. A BANPC is an account identifier alias for a biller's account number at its biller FI (e.g., FI 120). Each alias also is referred to herein as a "token". For a BANPC transaction, when an electronic payment is specified to be made by a consumer by way of its FI ( e.g., FI 111 ), instead of using the biller's actual account number and a biller FI's actual routing number (whether obtained in the payment authorization message or obtained from the directory), a BANPC identifier corresponding to that account number and a BRNPC are obtained and inserted by the FI (e.g., FI 111) in the payment transaction message, in step 206 (see also steps 208 and 209). As such, "tokenization" is thereby performed. For security, in one example embodiment, FIs such as FI 111 are provided with BRNPCs and corresponding BANPCs, but not with the biller's actual account and routing numbers. The BANPC and BRNPC collectively protect the biller's banking information and mitigate the opportunity for fraud.”)
an electronic payment network which is not publicly accessible, the one or more central computing units being connectable to the electronic payment network; 
(See at least ¶ [0086], where “Debtor FI 111 and creditor FI 120 are connected to each other by an Automated Clearinghouse (ACH) network 130 (e.g., such as, without limitation, one or more of the Electronic Payments Network (EPN) and the FedACH). ACH network 130 can route (e.g., receive and transmit) electronic transactions and various types of messages between FIs via message interfaces 112 and 114, as described herein below. ACH network 130 can include one or more computers and/or servers (such as, for example, the system shown in FIG. lA) which are configured to handle electronic financial transactions.” Examiner interprets “not publicly accessible” to be used by authorized individuals or that communications are secure. Only FIs are permitted to use ACH. The messages are secure. ¶ [0088]; ¶ [0269].)

a first routing computing unit located on the electronic payment network to receive, from the one or more central computing units, at least one ACH formatted message over the electronic payment network initiated within the first vendor-defined ACH payment scheme by the payor for routing to the second vendor-defined ACH payment scheme, the at least one ACH formatted message including a tokenized account number in lieu of bank details of the payee,
(See at least ¶ [0086], where “Debtor FI 111 and creditor FI 120 are connected to each other by an Automated Clearinghouse (ACH) network 130 (e.g., such as, without limitation, one or more of the Electronic Payments Network (EPN) and the FedACH). ACH network 130 can route (e.g., receive and transmit) electronic transactions and various types of messages between FIs via message interfaces 112 and 114, as described herein below. ACH network 130 can include one or more computers and/or servers (such as, for example, the system shown in FIG. lA) which are configured to handle electronic financial transactions.” See at least ¶ [0103], where “A BRNPC is an alias for a biller FI's routing number which indicates to the ACH network that a BANPC transaction is present. A BANPC is an account identifier alias for a biller's account number at its biller FI (e.g., FI 120). Each alias also is referred to herein as a "token" … FIs such as FI 111 are provided with BRNPCs and corresponding BANPCs, but not with the biller's actual account and routing numbers. The BANPC and BRNPC collectively protect the biller's banking information and mitigate the opportunity for fraud.”).

wherein the first routing computing unit routes the at least one ACH formatted message over the electronic payment network to a first node computing unit for further processing [de-tokenization]; and, the first node computing unit located on the electronic payment network to receive the at least one ACH formatted message routed by the first routing computing unit, wherein, in response to receiving the at least one ACH formatted message, the first node computing unit: 
(See at least Fig. 2 describing the receipt of a specific payment message by the electronic payment network (Step 202); generating a tokenized payment message (Step 206) and routing the tokenized message to the payee for de-tokenization (Step 228). ACH network 130 can route (e.g., receive and transmit) electronic transactions and various types of messages between FIs via message interfaces 112 and 114, as described herein below. ACH network 130 can include one or more computers and/or servers (such as, for example, the system shown in FIG. lA) which are configured to handle electronic financial transactions.” ¶ [0086].)

i. based on accessing a module [database] with a look-up table, harmonizes [translates] the at least one ACH formatted message to conform with the second vendor-defined ACH payment scheme; 
(See at least ¶ [0159], where the real-time payment transaction system “supports multiple financial and non-financial message types … [and] compatible with a network such as the ACH network 130.” ¶ [0159]. “Messages employed herein also can comply with existing global standard formats (e.g., ISO 20022, ISO 8583, etc.), and have international compatibility (e.g., multi-currency).” ¶ [0159]. ISO message global standard message formats compatible with the ACH network are “vendor-defined ACH payment schemes” (plural). “ISO 20022 is a harmonized set of XML messaging standards across major financial services domains (Funds Transfer, Cash, Securities, Trade, Card and Foreign Exchange) based on a shared data dictionary and business process model.” ¶ [0160]. “[T]he detokenization procedure includes a reversal of the tokenization procedure performed in step 206, and thus includes a translation from the BANPC included in the payment transaction to (1) a biller's account number at their biller FI (e.g., FI 120) and (2) a routing number for the biller's FI.” ¶ [0109]. This “translation” harmonizes the ACH message to conform with the second vendor defined ACH payment scheme for e.g., deposit and is performed using a “directory (also referred to as a BANPC database).” ¶ [0109].)

ii. accesses at least one database to obtain a location [routing number] of at least one central computing unit of the second vendor-defined ACH payment scheme and to obtain an  actual bank account number for the payee; and, 
(“[T]he detokenization procedure includes a reversal of the tokenization procedure performed in step 206, and thus includes a translation from the BANPC included in the payment transaction to (1) a biller's account number at their biller FI (e.g., FI 120) and (2) a routing number for the biller's FI.” ¶ [0109]. The BANPC's associated biller account number and routing number of the biller's FI (e.g., FI 120) are inserted into the payment transaction, and the BANPC and BRNPC are removed from the transaction.” ¶ [0110].)

iii. initiates an ACH payment, by the at least one central computing unit of the second vendor-defined ACH payment scheme, to the payee based on the harmonized at least one ACH formatted message and the actual bank account number.
(See at least ¶ [0110], where “Then the ACH network 130 routes the payment transaction, including the inserted account number and routing number, to the biller's FI (e.g., FI 120) based on the inserted routing number, in step 226. …It is noted that, when a payment is accepted (in step 243), the biller FI (e.g., FI 120) posts the credit to the biller's account (corresponding to the biller account number) to complete payment.)

	Regarding Claim 4, Ledford and NACHA disclose
A system as in claim 1 as explained above.
Ledford further discloses
wherein the at least one ACH formatted message is initiated by the payor using a portal or graphical user interface.
(See at least Figs. 2 & 11 and associate text ¶ [0099], where “to obtain access to and view, summary and detailed bills, a user (e.g., associated with station 110) can connect to their FIs' (e.g., via an on-line banking website) to authorize a payment of an amount from the user's account with a debtor FI (e.g., FI 111) to creditors, billers, and the like (e.g., associated with station 121), creditor Fis (e.g., FI 120), or other entities, based on the accessed item(s) (step 201).”)

Regarding Claim 5, Ledford and NACHA disclose
A system as in claim 1 as explained above.
Ledford further discloses
wherein the at least one ACH formatted message contain addenda files.  
(See at least ¶ [0159], where ISO 20022 message schema are used. NACHA teaches that “ISO 20022 XML Entry” means a CTX Entry Transmitted in accordance with these XML-ACH Rules that includes ISO 20022 XML-formatted data in the payment addenda records.” NACHA, § 8, 9 (“Originators of ACH payments with ISO 20022 XML formatted remittance information will need to construct a complete XML record (see Figure 8 Sample XML Format record) following the guidelines provided, and embed these into structured Addenda 7 records.”)

Regarding Claim 6, Ledford and NACHA disclose
A system as in claim 1 as explained above.
Ledford further discloses
further comprising one 
(See at least ¶ [0326], where “by virtue of the directory and use of tokens, senders can initiate payments using an alias ( e.g., a phone number, email, or other code, etc.) which is used to retrieve bank routing information from a database. As such, receivers do not need to provide account numbers to senders, and senders do not assume a risk of holding receivers account numbers.” The use of “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 



Regarding Claim 7, Ledford and NACHA disclose
A system as in claim 6 and the first routing computing unit routes the at least one ACH formatted message as explained above.
Ledford further discloses
wherein the first routing computing unit routes the at least one ACH formatted message based on the stored details of the payee.  
(“[T]he detokenization procedure includes a reversal of the tokenization procedure performed in step 206, and thus includes a translation from the BANPC included in the payment transaction to (1) a biller's account number at their biller FI (e.g., FI 120) and (2) a routing number for the biller's FI.” ¶ [0109]. This “translation” is performed using a “directory (also referred to as a BANPC database).” ¶ [0109]. See at least ¶ [0110], where “Then the ACH network 130 routes the payment transaction, including the inserted account number and routing number, to the biller's FI (e.g., FI 120) based on the inserted routing number, in step 226. …It is noted that, when a payment is accepted (in step 243), the biller FI (e.g., FI 120) posts the credit to the biller's account (corresponding to the biller account number) to complete payment.) 

Regarding Claim 11, Ledford and NACHA disclose
A system as in claim 1 as explained above.
Ledford further discloses
further comprising a settlement service for transmitting settlement payment instruction files to one or more banks for the settlement of the ACH payments.  
(Examiner interprets “for transmitting settlement payment instruction files to one or more banks for the settlement of the ACH payments” as intended use because it describes a purpose or function of the thing being claimed, which is “settlement service.” Furthermore, the general principle is that machine or apparatus claims should cover what a device is, and not what it does. Accordingly, statements of intended use fail to distinguish over the prior art. MPEP § 2103(I)(C). Should a reviewing court disagree, Ledford discloses said limitation. See at least Ig. 46 and associated text ¶ [0323], where “the settlement service 133 and/or settlement facility 134 can evaluate whether the unsettled positions of all participating Fis, or a subset thereof, exceeds a predetermined threshold (e.g., 10% of the Fis have unsettled debit positions exceeding a predetermined threshold amount). “The settlement service system 133 performs settlement processing to enable financial transactions to be settled, manages multilateral net settlement positions, settlement notifications, and transmits/receives data to/from at least one settlement facility 134.” ¶ [0090].)

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ledford and NACHA and further in view of Thomas (U.S. Pat. Pub. No. 2011/0276479) [“Thomas”] 

Regarding Claim 9, Ledford and NACHA disclose
A system as in claim 1 as explained above.
Thomas discloses
further comprising a transaction data switch configured to receive payment instruction files from the first routing computing unit and configured to route the payment instruction files to the first node computing unit.
(See at least Fig. 1, disclosing a “gateway” between a user device and private payment system for making a payment. “The payment and order processing sub-system can generate the payment transfer instructions and send the funds to the PPS funds sub-system or bank, which then transfers payments to the merchant or payee's bank or UPIC via automated clearing house (ACH) transmission.” ¶ [0014].
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have included a transaction data switch configured to receive payment instruction files from the first routing computing unit and configured to route the payment instruction files to the first node computing unit as explained in Thomas, to the known invention of Ledford, with the motivation of “conducting a financial transaction without a payer providing account information to a payee” to improve security. Thomas, ¶¶ [0005], [0006], [0012].)

Regarding Claim 10, Ledford, NACHA, and Thomas disclose
A system as in claim 9 and the payment instruction files as explained above.
Ledford discloses
(See at least Fig. 9 and associated text ¶¶ [0147]–[0153], showing a process for sending remittance advice messages. “Messages employed herein also can comply with existing global standard formats (e.g., ISO 20022, ISO 8583, etc.), and have international compatibility (e.g., multi-currency).” ¶ [0159].)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694